Citation Nr: 1111810	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-19 620	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.  He served in Vietnam from June 1970 to April 1971.

This appeal to the Board of Veterans Appeals (Board) arises from a December 2007 rating action that denied service connection for bilateral hearing loss.

In February 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes no nexus between the veteran's bilateral hearing loss disability and his military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A September 2007 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2007 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the September 2007 document meeting the VCAA's notice requirements was furnished to the Veteran before the December 2007 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in the September 2007 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA medical records through 2009.  A transcript of the veteran's Board hearing testimony has been associated with the claims folder and considered in adjudicating these claims.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a period of war, and an organic disease of the nervous system becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least 3 of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss is due to acoustic trauma in military service, in particular, to exposure to artillery fire in service in Vietnam during the course of his duties as a field artillery crewman.  He gave testimony to that effect at the February 2010 Board hearing.

The service medical records are completely negative for complaints, findings, or diagnoses of any hearing loss.  Audiometric testing on April 1969 pre-enlistment examination showed the veteran's hearing in db as follows: 10, 0, 0, and 0 on the right and 0, 0, 0, and 15 on the left at 500, 1,000, 2,000, 4,000 Hertz, respectively.  Physical examination on entrance into active service in June 1969 showed no additional defects.  The veteran's hearing was 15/15 for the whispered voice on April 1971 separation examination, and the Veteran stated that there had been no change in his condition since his last examination.

Post service, on June 2007 VA outpatient audiological examination, the Veteran gave a history of a gradual decrease in hearing for many years, as well as military noise exposure.  Audiometric testing showed bilateral sensorineural hearing loss.  

On November 2007 VA audiological examination, the examiner reviewed the claims folder and noted the veteran's military service as a field artillery crewman.  The Veteran stated that his difficulty hearing began within 4 to 6 months of serving as an artillery gun chief in Vietnam with the use of hearing protection.   He reported post-service occupational noise exposure from construction sites while working as an electrician for 20 years, and recreational noise exposure from riding motorcycles and gunfire, both with the use of hearing protection.  Audiometric testing showed the veteran's hearing in db as follows: 15, 15, 55, 60, and 75 on the right, and  20, 30, 70, 75, and 95 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The speech recognition score was 94% on the right and 80% on the left.  The diagnosis was bilateral sensorineural hearing loss, but the examiner stated that he could not render an opinion regarding the etiology of the veteran's hearing loss without resorting to speculation, inasmuch as no military-era hearing tests were contained in the service medical records that were available at the time of the examination.

In a July 2008 statement, the veteran's parents reported that hearing was not a problem for him prior to military service, but that there was an obvious change after his return from service, and that they encouraged him to seek hearing aids.  They stated that he told them that he did not report hearing loss prior to separation from service because he did not want to delay his departure from service.

In a July 2008 statement, the veteran's sister reported that she noticed a significant difference in the veteran's hearing ability before and after his military service.         

In a March 2009 medical report, the same VA audiologist who examined the Veteran in November 2007 reviewed the claims folder which now included 2 military hearing tests: audiometric test results on April 1969 pre-enlistment examination that indicated normal hearing thresholds, and a whisper test that he passed on April 1971 separation examination.  Additionally, the examiner noted that, written on the separation examination report was the veteran's statement indicating that there had been no change in his medical condition, and that his condition was good.  After reiterating the November 2007 VA audiometric test results showing bilateral sensorineural hearing loss, the examiner noted that the service medical records indicated that the Veteran had normal hearing thresholds on entry into service, and that he passed a whisper test on separation from service.  Although the whisper test was not sufficient to detect high frequency or unilateral hearing loss, the separation record also indicated that the Veteran reported no changes in his health, and that his condition was good.  On that record, the audiologist opined that it was not at least as likely as not that his hearing loss was attributable to his military noise exposure.  

At the February 2010 Board hearing, the Veteran testified that he was exposed to noise in service in Vietnam during the course of his military duties as an artillery gun chief, and that he only used hearing protection some of the time.  He stated that he experienced hearing loss and ringing in the ears in service, but did not report it prior to separation because he did not want to delay his departure from service.  He testified that he was exposed to some noise while working in construction as an electrician post service.   

The aforementioned evidence reveals that the competent and persuasive evidence establishes no nexus between the veteran's bilateral hearing loss and his military service or any incident thereof.  The sole competent medical opinion of record, the 2009 VA opinion, establishes that that it was not at least as likely as not that the veteran's hearing loss was attributable to his military noise exposure.  The Board accords great probative value to that well-reasoned VA medical opinion, inasmuch as it was based on the audiologist's thorough review of the veteran's military, medical, and post-service history, and recent examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2007 and 2009 VA examiner's findings, observations, and conclusions to be dispositive of the question of service connection, and that these persuasive, expert medical observations and well-reasoned opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has also considered the veteran's assertions and testimony, and the statements of his parents and sister; however, such do not provide a basis for allowance of the claim.  The Board notes that the Veteran and his relatives are competent to offer evidence as to facts within their personal knowledge, such as the veteran's own hearing symptoms, and the relatives' observations of his symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, laymen such as the Veteran and his relatives, without the appropriate medical training or expertise, are not competent to render persuasive opinions on medical matters such as the etiology of any current hearing loss.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  

In addition, the Board finds that the veteran's statements regarding the onset of hearing loss are not credible due to inconsistency.  As noted above, the service medical records document no hearing loss or acoustic trauma.  Although the Veteran has claimed and testified that he experienced hearing loss and ringing in the ears during military service, this is contradicted by the service medical records which show no complaints, findings, or diagnoses of hearing loss, and which specifically document no apparent change during service or at separation from the normal hearing recorded on audiometric examination on entrance into service.  In this regard, the Board notes the 2009 VA audiologist's comments that the Veteran wrote on the separation examination report that there had been no change in his medical condition, and that his condition was good, and that the service medical records indicated that he had normal hearing thresholds on entry into service, and that he passed a whisper test on examination at separation from service.  In addition, on June 2007 VA outpatient audiological examination, the Veteran gave a history of a gradual decrease in hearing for many years, whereas on November 2007 VA audiological examination he stated that his difficulty hearing began within 4 to 6 months of serving as an artillery gun chief in Vietnam.   

Given the abovementioned persuasive 2009 VA medical opinion evidence against service connection for hearing loss, and the appellant's contradictory history with respect to the onset thereof, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that his bilateral hearing loss is related to his military service, to include claimed acoustic trauma therein.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


